Case 1:19-cv-01911-DLI-JO Document 25 Filed 09/24/19 Page 1 of 1 PageID #: 57

                                                                               FILED
                                                                             IN CLERKS OFFICE
                                                                       US DISTRICT COURT E.D.5LY.

                                                                       ☆      SEP 2 ^ 2019
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                        BROOKLYN OFFICE
                                                       -X
    CHRISTOPHER O'ROURKE,
                   Plaintiff,                            CASE NO.: l:19-cv-01911(DLI) (JO)

    V.



    189 BEDFORD TACOS LLC, and
    189 BEDFORD AVENUE LLC
                            Defendants.
                                                       -X
         STIPULATION FOR DISMISSAL OF CASE WITH PREJUDICE

           PlaintiffandDefendants, by and through undersigned counsel, herebymovethiscourtto

    dismiss theinstant action with prejudice and retain jurisdiction to enforce theteims oftheir
    settlement agreement.

           IT IS FURTHER AGREED, thatfacsimile or pdfcopies of signatures shallbe deemed

    originalfor the purposeof this Stipulation.

           Dated: New York, New York
                   September 23,2019

           Law Offices of Peter Sverd, PLLC           Wilson, Blser, Moskowitz, Edehnan & DickerLLP
           Attorneysfor Plaintiff                     AttorneysforD^endant 189Becford Tacos LLC
           225 Broadway, Ste. 613                     150 East 42nd Street
           New York, NY 10007                         New York, NY

             By:
                   Peter Sverd, Esq.                          Joanna Colacurcio, Esq.



         Jackson Lewis P.C.
         Attorneysfor Defendant 189BedfordAvenue LLC
         44 South Broadway, 14th Floor
         White l^lains, NY 10601
         Bv: I /f/,C^'C
               CRebecca M. Mc


                                                                                  SO ORDERED.
                                                                                  DATED: Brooklyn, NY


                                                                                    s/Dora L. Irizarry, Chief USDJ
                                                                                         Dora L. Ip^rry
                                                                                    Chief U.S. Di^ct Judge
